EX 99.28 (h)(1)(ix) Amendment to Amended and Restated Administration Agreement between Curian Variable Series Trust and Curian Capital, LLC This Amendment is made by and between Curian Capital, LLC, a Michigan limited liability company (“Administrator”), and Curian Variable Series Trust, a Massachusetts business trust (“Trust”). Whereas, the Administrator and the Trust entered into an Amended and Restated Administration Agreement effective March 1, 2012, as amended (“Agreement”), whereby the Administrator agreed to provide certain administrative services to several separate series of shares of the Trust (each a “Fund”). Whereas, the parties have agreed to amend Schedule A, Schedule B, and Schedule C of the Agreement to add the following new Fund (“New Fund”), to add the New Fund’s fee schedule, to add the New Fund’s Subsidiary, to amend the name of the following existing Fund (“Fund Name Change”), and to remove the Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund: New Fund(effective April 28, 2014) 1) Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund; New Fund’s Subsidiary(effective April 28, 2014) 1) Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund Ltd.; and Fund Name Change(effective April 28, 2014) 1) From: Curian/Urdang International REIT Fund To: Curian/CenterSquare International REIT Fund. Now Therefore, the parties hereto agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B attached hereto. 3. Schedule C to the Agreement is hereby deleted and replaced in its entirety with Schedule C attached hereto. 4. Except as specifically amended hereby, the Agreement shall remain in full force and effect in accordance with its terms. In Witness Whereof, the Administrator and the Trust have caused this Amendment to be executed as of, February 26, 2014, effective as of April 28, 2014.This Amendment may be executed in two or more counterparts, which together shall constitute one document. Curian Variable Series Trust Curian Capital, LLC By: /s/ Angela R. Burke By: /s/ Michael A. Bell Name: AngelaR. Burke Name: Michael A. Bell Title: Assistant Secretary Title: President and Chief Executive Officer Schedule A Dated: April 28, 2014 Funds Curian Guidance – Interest Rate Opportunities Fund Curian Guidance – Multi-Strategy Income Fund Curian Guidance – Equity Income Fund Curian Guidance – Conservative Fund Curian Guidance – Moderate Fund Curian Guidance – Growth Fund Curian Guidance – Moderate Growth Fund Curian Guidance – Maximum Growth Fund Curian Guidance – Tactical Moderate Growth Fund Curian Guidance – Tactical Maximum Growth Fund Curian Guidance – Institutional Alt 65 Fund Curian Guidance – Institutional Alt 100 Conservative Fund Curian Guidance – Institutional Alt 100 Moderate Fund Curian Guidance – Institutional Alt 100 Growth Fund Curian Guidance – International Opportunities Conservative Fund Curian Guidance – International Opportunities Moderate Fund Curian Guidance – International Opportunities Growth Fund Curian Guidance – Equity 100 Fund Curian Guidance – Fixed Income 100 Fund Curian Guidance – Real Assets Fund Curian Tactical Advantage 35 Fund Curian Tactical Advantage 60 Fund Curian Tactical Advantage 75 Fund Curian Dynamic Risk Advantage – Diversified Fund Curian Dynamic Risk Advantage – Growth Fund Curian Dynamic Risk Advantage – Income Fund Curian/Aberdeen Latin America Fund Curian/American Funds® Global Growth Fund Curian/American Funds® Growth Fund Curian/AQR Risk Parity Fund Curian/Ashmore Emerging Market Small Cap Equity Fund Curian/Baring International Fixed Income Fund Curian/BlackRock Global Long Short Credit Fund Curian/CenterSquare International REIT Fund Curian/DFA U.S. Micro Cap Fund Curian/DoubleLine Total Return Fund Curian/Eaton Vance Global Macro Absolute Return Advantage Fund Curian/Epoch Global Shareholder Yield Fund Curian/FAMCO Flex Core Covered Call Fund Curian Focused International Equity Fund Curian Focused U.S. Equity Fund Curian/Franklin Templeton Frontier Markets Fund Curian/Franklin Templeton Natural Resources Fund Curian/Lazard International Strategic Equity Fund Curian Long Short Credit Fund Curian/Neuberger Berman Currency Fund Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund Curian/Nicholas Convertible Arbitrage Fund Curian/PIMCO Credit Income Fund Curian/PineBridge Merger Arbitrage Fund A-1 Funds Curian/Schroder Emerging Europe Fund Curian/The Boston Company Equity Income Fund Curian/T. Rowe Price Capital Appreciation Fund Curian/UBS Global Long Short Fixed Income Opportunities Fund Curian/Van Eck International Gold Fund A-2 Schedule B Dated: April 28, 2014 Funds Assets Fee Curian Guidance – Interest Rate Opportunities Fund All Assets .10% Curian Guidance – Multi-Strategy Income Fund All Assets .10% Curian Guidance – Equity Income Fund All Assets .10% Curian Guidance – Conservative Fund All Assets .10% Curian Guidance – Moderate Fund All Assets .10% Curian Guidance – Growth Fund All Assets .10% Curian Guidance – Moderate Growth Fund All Assets .10% Curian Guidance – Maximum Growth Fund All Assets .10% Curian Guidance – Tactical Moderate Growth Fund All Assets .10% Curian Guidance – Tactical Maximum Growth Fund All Assets .10% Curian Guidance – Institutional Alt 65 Fund All Assets .10% Curian Guidance – Institutional Alt 100 Conservative Fund All Assets .10% Curian Guidance – Institutional Alt 100 Moderate Fund All Assets .10% Curian Guidance – Institutional Alt 100 Growth Fund All Assets .10% Curian Guidance – International Opportunities Conservative Fund All Assets .10% Curian Guidance – International Opportunities Moderate Fund All Assets .10% Curian Guidance – International Opportunities Growth Fund All Assets .10% Curian Guidance – Equity 100 Fund All Assets .10% Curian Guidance – Fixed Income 100 Fund All Assets .10% Curian Guidance – Real Assets Fund All Assets .10% Curian Tactical Advantage 35 Fund All Assets .20% Curian Tactical Advantage 60 Fund All Assets .20% Curian Tactical Advantage 75 Fund All Assets .20% Curian Dynamic Risk Advantage – Diversified Fund All Assets .20% Curian Dynamic Risk Advantage – Growth Fund All Assets .20% Curian Dynamic Risk Advantage – Income Fund All Assets .20% Curian/Aberdeen Latin America Fund All Assets .20% Curian/American Funds® Global Growth Fund All Assets .10% Curian/American Funds® Growth Fund All Assets .10% Curian/AQR Risk Parity Fund All Assets .20% Curian/Ashmore Emerging Market Small Cap Equity Fund All Assets .20% Curian/Baring International Fixed Income Fund All Assets .20% Curian/BlackRock Global Long Short Credit Fund All Assets .20% Curian/CenterSquare International REIT Fund All Assets .20% Curian/DFA U.S. Micro Cap Fund All Assets .20% Curian/DoubleLine Total Return Fund All Assets .20% Curian/Eaton Vance Global Macro Absolute Return Advantage Fund All Assets .20% Curian/Epoch Global Shareholder Yield Fund All Assets .20% Curian/FAMCO Flex Core Covered Call Fund All Assets .20% Curian Focused International Equity Fund All Assets .20% Curian Focused U.S. Equity Fund All Assets .20% Curian/Franklin Templeton Frontier Markets Fund All Assets .20% Curian/Franklin Templeton Natural Resources Fund All Assets .20% Curian/Lazard International Strategic Equity Fund All Assets .20% Curian Long Short Credit Fund All Assets .20% Curian/Neuberger Berman Currency Fund All Assets .20% Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund All Assets .20% Curian/Nicholas Convertible Arbitrage Fund All Assets .20% Curian/PIMCO Credit Income Fund All Assets .20% B-1 Funds Assets Fee Curian/PineBridge Merger Arbitrage Fund All Assets .20% Curian/Schroder Emerging Europe Fund All Assets .20% Curian/The Boston Company Equity Income Fund All Assets .20% Curian/T. Rowe Price Capital Appreciation Fund All Assets .20% Curian/UBS Global Long Short Fixed Income Opportunities Fund All Assets .20% Curian/Van Eck International Gold Fund All Assets .20% B-2 Schedule C April 28, 2014 (List of Adviser’s Administration Agreements with Funds’ Subsidiaries) Funds Subsidiaries* Curian/AQR Risk Parity Fund Curian/AQR Risk Parity Fund Ltd. Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund Curian/ Neuberger Berman Risk Balanced Commodity Strategy Fund Ltd. Curian/Van Eck International Gold Fund Curian/Van Eck International Gold Fund Ltd. * The Administrator has entered into an Administration Agreement with each subsidiary – which is wholly owned by the Fund listed opposite its name – pursuant to which the subsidiary is obligated to pay an administration fee to the Administrator in the same amount as set forth in Schedule B for its parent Fund. C-1
